Citation Nr: 1524794	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on verified active duty in the Navy from October 1967 to November 1968.  He also had additional service in the Naval Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for a seizure disorder (listed as a history of grand mal seizures).  

In November 2011, the Veteran appeared at a personal hearing at the RO.  

The issue has been recharacterized to comport with the evidence of record.


FINDING OF FACT

The Veteran's current seizure disorder was not present during his period of active duty in the Navy from October 1967 to November 1968, or for more than a year and a half thereafter, and was not caused by any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  38 U.S.C.A §§ 101(24), 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A February 2011 VCAA letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided with a VA seizure disorder examination in February 2012.   The examination, along with a medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, the VA's duty to assist has been met.  

II. Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a).  

Such records also show that the Veteran served on active duty for training in the Naval Reserve from October 1966 to December 1966.  The Veteran served on verified active duty in the Navy from October 1967 to November 1968.  He also had additional service in the Naval Reserve.  His service personnel records indicate that he served aboard ships, including the USS Beale during his period of active duty in the Navy.  

The Veteran contends that he has a seizure disorder that is related to service.  He specifically maintains that he was diagnosed with a seizure disorder when he was in the Naval Reserve.  He also indicates that he suffered a head injury during his period of active duty, which caused him to develop a seizure disorder.  He specifically states that he hit his head on a five inch gun mount while serving aboard the USS Beale.  The Veteran essentially indicates that he has suffered from seizures since his periods of service.  

With regard to the Veteran's medical records, it is initially noted that on a medical history form at the time of a September 1966 enlistment examination for the Naval Reserve, the Veteran checked that he had frequent or severe headaches, as well as dizziness or fainting spells.  The Veteran checked that he did not have epilepsy.  The reviewing examiner indicated that none of the Veteran's checked items bothered him and that they were not incapacitating.  The reviewing examiner also stated that the Veteran had no serious illnesses or accidents.  

The September 1966 enlistment examination report, for Naval Reserve purposes, indicated that the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were normal.  

A January 1967 separation examination report, for a period of active duty for training in the Naval Reserve, included notations that the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were normal.  

The Veteran's service treatment records for his period of active service in the Navy from October 1967 to November 1968 do not specifically show complaints, findings, or diagnoses of a seizure disorder.  Such records also do not show treatment for any head injuries.  After separation from active duty, the Veteran returned to the Naval Reserves.

An undated statement from R. D. Pinkerton, M.D., which was associated with the Veteran's service treatment records, noted that he had a history of grand mal seizures.  Dr. Pinkerton stated that the Veteran was examined in his office in September 1970 and that he was prescribed Dilantin at that time.  

On a medical history form at the time of a February 1971 examination, for Naval Reserve purposes, the Veteran checked that he had dizziness or fainting spells.  He also checked that he did not have a history of a head injury, and that he did not have epilepsy.  The reviewing examiner indicated that the Veteran had a seizure four to five months earlier while driving, which caused him to lose consciousness for approximately forty-five minutes.  The reviewing examiner referred to a letter from a private physician confirming that the Veteran had a history of grand mal seizures.  

A February 1971 examination report, for Naval Reserve purposes, noted that the Veteran had a history of grand mal seizures which was considered disqualifying.  There were also notations that the Veteran's head, face, neck, and scalp, as well as his neurological evaluation, were normal.

Post-service VA treatment records include references to a past medical history of a seizure disorder.  

For example, an August 2011 VA treatment report indicated, as to a medical history, that the Veteran had a history of two grand mal seizures in 1970 and 1985, respectively, and that he was on Dilantin until 2006.  It was noted that there was a possible traumatic brain injury as the Veteran hit his head on a gun mount.  The assessment did not refer to a seizure disorder.  

A February 2012 VA seizure disorder examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he had a seizure in 1970.  He stated that he was in a Naval Reserve unit and that he had been going to weekend trainings.  He indicated that he was in a truck with his father-in-law and that he lost consciousness, became blueish in color, and started shaking all over.  The Veteran reported that he was taken to a hospital and that he was told that he had experienced a grand mal seizure.  He maintained that he had never had a previous seizure and that he was discharged from the hospital on Dilantin.  The Veteran indicated that when he went to his Naval Reserve meeting, he was told that he could not stay due to his seizures.  

The Veteran stated that he suffered his next seizure in 1985 while he was still on Dilantin.  He indicated that when a neurologist was called to evaluate him at that time, he denied that he had suffered a head injury other than when he was on a destroyer and hit his head on a gun.  He reported that he was not wearing a helmet.  The Veteran stated that at the time of his head injury, he did not have a loss of consciousness or posttraumatic amnesia.  He maintained that he had a feeling of being stunned for a minute.  He indicated that his head injury took place in approximately 1968 before his ship, the USS Beale, was decommissioned.  

The diagnosis was generalized tonic-clonic seizure.  The examiner reported that the approximate date of the first seizure activity was in 1970 and that the date of the most recent seizure activity was in 1985.  The examiner indicated that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that there was no record of the reported injury, which was not severe enough to warrant a medical evaluation at that time and did not cause loss of consciousness, posttraumatic amnesia, or significant areas of concern.  The examiner stated that the Veteran had been without a recurrence of seizures despite having been off therapeutic anticonvulsant doses since 2005.  It was noted that a baseline and extended, four hour electroencephalogram, failed to show evidence of an epileptogenic focus, as well as no evidence of ongoing epilepsy.  

The Board observes that the medical evidence does not suggest that the Veteran's current seizure disorder is related to his period of active duty in the Navy from October 1967 to November 1968.  In fact, the medical evidence provides negative evidence against this finding, indicating that the Veteran's current seizure disorder began more than a year and a half after his period of active duty in the Navy from October 1967 to November 1968, without any relationship to any incident of service.  The Board notes that an undated statement from R. D. Pinkerton, M.D., which was associated with the Veteran's service treatment records, noted that he had a history of grand mal seizures and that he was examined in his office in September 1970.  There is no evidence of any seizure disorder prior to September 1970.  

Additionally, the Board observes that the examiner, pursuant to a February 2012 VA seizure disorder examination report, specifically indicated, after a review of the claims file, that the Veteran's claimed seizure disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also reported that there was no record of the Veteran's reported head injury, which was not severe enough to warrant a medical evaluation at that time and did not cause loss of consciousness, posttraumatic amnesia, or significant areas of concern.  

The Veteran has alleged that his current seizure disorder had its onset during his period of service.  He specifically alleges that he suffered a head injury during his period of active duty.  The Board observes that the Veteran is competent to report that he suffered a head injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as noted above, the VA examiner, pursuant to the February 2012 VA seizure disorder examination report, indicated that there was no record that the Veteran suffered a head injury that was severe enough to warrant a medical evaluation or that caused loss of consciousness, posttraumatic amnesia, or significant areas of concern.  The Board observes that while the lack of contemporaneous medical records showing an event is not a sufficient basis to find that the event, injury, or disease did not occur, it is a relevant factor in determining the onset of, severity of, and the etiology of a claimed disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also AZ v. Shinseki, 731 F.3d 1303, 1311 (2013) (the absence of certain evidence may be pertinent if it tends to disprove or prove a material fact); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (a non-combat Veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the Veteran's lay assertions).  

Additionally, the Board notes that while the Veteran is competent to report that he suffered a head injury during active duty, to report symptoms he thought were seizures during that period, and that he had symptoms that he thought were seizures for many years, he is not competent to relate his currently diagnosed seizure disorder to active duty, to any active duty for training, or any claimed injury sustained during inactive duty for training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In the Veteran's case, such a nexus opinion requires a certain level of expertise given the medically complex question.  A lay opinion is not sufficient in this case to prove nexus.  

The weight of the competent evidence demonstrates that the Veteran's current seizure disorder began more than a year after the Veteran's period of active duty and was not caused by any incident of active duty service.  Nor was the Veteran's seizure disorder incurred or aggravated by active duty training or any injury sustained during inactive duty training.  

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a seizure disorder; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a seizure disorder is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


